Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 14/324902 application originally filed July 07, 2014.
Claims 1-3, 5-7, 9-23, 25, 27-33, 35 and 36 are pending and have been fully considered.  Claims 4, 8, 24, 26 and 34 has been canceled.  Claims 23-25 are withdrawn from consideration due to being drawn to a nonelected invention. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 9-21, 27, 30-33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovich et al. (US 2006/0093718) hereinafter “Jurkovich” in view of Karunanithy et al. “Effect of Extruder Parameters and Moisture Content of Switchgrass, Prairie Cord Grass on Sugar Recovery from Enzymatic Hydrolysis” April 2010. 
Regarding Claims 1, 5, 7, 12-14, 20, 27, 29-33 and 36
Jurkovich discloses in Figure 1,

    PNG
    media_image1.png
    785
    568
    media_image1.png
    Greyscale

pellet mill (densification) 130 is a Bliss Pioneer Pellet Mill. In some embodiments, product coming out of steam conditioner 125 is dropped into a pellet mill that has a die face around it. Three wheels or rollers push and squeeze the mash of materials into the die face. The die face includes holes through which the mash can exit the pellet mill and a scraper mechanism is used cut the product. The agricultural product output from the pellet mill consists of formed and shaped pellets having temperatures of, e.g., 200 degrees Fahrenheit (93 degrees Celsius).  In some embodiments, pellets leaving pellet mill 130 are input into a pellet dryer/cooler and dryer 140 after passing through a water sprayer 135.
Jurkovich discloses in paragraph 0052, in some embodiments, pellet dryer/cooler and dryer 140, such as the Bliss Op-Flow Cooler, is used to cool the pellets to a temperature suitable for storage and within, e.g., six degrees Celsius of ambient air temperature. In some such embodiments, pellet dryer/cooler and dryer 140 is a counter-flow device, i.e. pellets moving through dryer/cooler 140 travel in an opposite direction from make-up air 96. Pellets having temperatures of, e.g. 200 degrees Fahrenheit (93 degrees Celsius), enter pellet dryer/cooler 140 through a disperser 202 at the top of the cooler and are evenly distributed in the unit to ensure uniform cooling. In some such embodiments, near the point of pellet entry in dryer/cooler 140, pellets will have temperatures of, e.g., 200 degrees Fahrenheit (93 degrees Celsius) and air will have temperatures of, e.g., a few degrees below 200 degrees Fahrenheit (93 degrees Celsius). In embodiments in which the pellet dryer/cooler 140 is a counter-flow device, more heat and moisture are transferred between the pellets and make-up air, allowing the cooled pellets output by dryer/cooler 140 to reach a temperature less close to the temperature of the incoming make-up air 96.

Jurkovich discloses in paragraph 0117, the system and method of FIG. 1 and/or FIG. 8 can be used for making feed pellets from materials such as corn, silage, or other crops, or for making fuel pellets from materials such as wood fiber, turkey manure, or other biomass. 
Jurkovich discloses in paragraph 0019, alternatively, rather than steam conditioning, water conditioning can be used, where water is added to assist in lubricating the fiber for extrusion at block 130. At block 130, the wood fibers are formed into pellets (in some embodiments, these pellets are about 6 mm diameter and about 18 mm long, but dimensions can vary), and the pellets are cooled and dried at block 140 to output cooled fuel pellets 94 and warm moist exhaust 93 that is used at block 120 to pre-heat and pre-moisturize the ground wood material before steam conditioning. The buffer storage 110 allows a more even/constant flow rate of material to pelletizing block 130, in order to run the pelletizer at or near its design throughput capacity. The material and thickness of the pelletizer are chosen to accommodate the wood species being pelletized, and in some embodiments, will use stainless steel or carbon-steel alloy, and have an open area of the dies of about forty percent. In some embodiments, pelletizing will increase the bulk density four fold (e.g., from about 160 kilogram/cubic meter to 640 kg/cubic meter), increasing the energy density of the material. 
Jurkovich discloses the method of claim 1 of the present invention but fails to specifically teach the moisture content of the biomass prior to densifying.
However, Karunanithy discloses the pre-treatment of biomass, wherein it is known in the art for biomass, particularly switchgrass to have a moisture content before being densified (pre-treatment) of 15, 25, 35 and 45% with the addition of water (see page 1787 and 1788, Materials and Methods (Biomass and Composition)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the moisture content of the biomass of Jurkovich, as taught by Karunanithy.  The motivation to do so is to use a high moisture content type of biomass (i.e. switchgrass) and pretreat the biomass in order to expel high levels of sugars, as taught by Karunanithy (see abstract).
It is to be noted, additionally Jurkovich teaches it is known in the art to control the heat/air provided to the pellet cooler/dryer in order to achieve a desired moisture content.  Jurkovich discloses in paragraph 0059, in some embodiments, speed of make-up air 96 is 
Therefore, through the teachings of Jurkovich, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to vary and control the temperature/air of the pellet cooler/dryer to achieve a desired moisture content.  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding Claim 2
	Jurkovich discloses in paragraph 0040 and Figure 1, pretreated the biomass through a grinder (comminuting). 
Regarding Claims 9-11

Jurkovich discloses in paragraph 0119, to bind the wood fiber into a pellet, the temperature of the material must be raised to about 220 to 240 degrees Fahrenheit (104 to 116 degrees C.), so that the lignins in the wood material gelatinize and bind the fiber during the pelletizing (as compared to the starches that gelatinize in grain when processing into pellets). This reduces the amount of mechanical energy otherwise required to pelletize the wood material, increasing throughput and reducing wear on the machinery.  At block 130, the wood fibers are formed into pellets (in some embodiments, these pellets are about 6 mm diameter and about 18 mm long, but dimensions can vary), and the pellets are cooled and dried at block 140 to output cooled fuel pellets 94. 
Regarding Claims 15-19
Jurkovich discloses in paragraph 0117, the system and method of FIG. 1 and/or FIG. 8 can be used for making feed pellets from materials such as corn, silage, or other crops, or for making fuel pellets from materials such as wood fiber, turkey manure, or other biomass. 
Regarding Claim 21 
	Jurkovich discloses in paragraph 0119, the material and thickness of the pelletizer are chosen to accommodate the wood species being pelletized, and in some embodiments, will use stainless steel or carbon-steel alloy, and have an open area of the dies of about forty percent. In some embodiments, pelletizing will increase the bulk density four fold (e.g., from about 160 kilogram/cubic meter to 640 kg/cubic meter), increasing the energy density of the material.

Allowable Subject Matter
Claims 3, 6, 28 and 35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applied prior art fails to teach the independent method of claims 6 and 35 of the present invention.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive. 
Applicants arguments directed to applicants claimed amendment “wherein the method does not comprise steam conditioning” wherein Jurkovich fails to teach this claimed amendment is not deemed persuasive.  As stated in the above rejection and in applicants response, Jurkovich discloses “rather than steam conditioning, water conditioning can be used” (see paragraph 0119).  Therefore, it is maintained that Jurkovich has met the limitation of the newly applied claimed amendment and the presently claimed invention.  It is to be noted, Karunanithy is not relied upon to teach steam or water conditioning but rather the reduction in moisture content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771